In re Tabor, William Bruce; — Defendants); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CW90-0407; Parish of Sabine 11th Judicial District Court Div. “A” Number 38,933.
Granted. At the defendant’s specific request, we vacate the sentence imposed by the trial court and remand for resentencing within the penalty range prescribed by the legislature for violation of La.R.S. 40:966(A), as amended, Acts 1987, No. 850. See, State v. Jackson, 452 So.2d 682, 683, n. 1 (La.1984) (“... all relief sought by a party on appeal is not necessarily beneficial to that party.”) As to the fine portion of that sentence, default time required by La. C.Cr.P. art. 884 for nonpayment is to be served without hard labor. State v. Hyland, 36 La.Ann. 709 (1884).
WATSON and LEMMON, JJ., would deny the application.